Title: From James Madison to the Senate, 6 July 1812 (Abstract)
From: Madison, James
To: Senate


6 July 1812. “I transmit to the Senate copies and extracts of documents in the Archives of the Department of State, falling within the purview of their Resolution of the 4th instant, on the subject of British Impressments from American vessels. The information, tho’ voluminous, might have been enlarged, with more time for research and preparation. In some instances, it might at the same time, have been abridged, but for the difficulty of separating the matter, extranious to the immediate object of the Resolution.”
